Case 1:20-cv-02172-RM-NYW Document 21 Filed 10/12/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE, and
  ALISSIA ACKER, on behalf of themselves, and others similarly situated,

         Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.

        Defendants.
  ______________________________________________________________________________

         NOTICE OF FILING AMENDED COMPLAINT AND JURY DEMAND
  _____________________________________________________________________________

         PLEASE TAKE NOTICE, Plaintiff, by and through counsel, Mari Newman, Andy

  McNulty and Helen Oh of KILLMER, LANE & NEWMAN, LLP, hereby submits this Notice of

  Filing Amended Complaint and Jury Demand at ECF Filing No.20.

         The Amended Complaint is filed pursuant to Fed. R. Civ. P. 15(a)(1)(B).

         Attached to this notice, pursuant to D.C. COLO.LCivR 15.1, is a redlined version of the

  Amended Complaint and Jury Demand as Exhibit 1.

         DATED this 12th day of October 2020.

                                              KILLMER, LANE & NEWMAN, LLP

                                              s/ Andy McNulty
                                              Mari Newman
                                              Andy McNulty
                                              Helen Oh
                                              1543 Champa Street, Suite 400
                                              Denver, CO 80202
                                              (303) 571-1000
Case 1:20-cv-02172-RM-NYW Document 21 Filed 10/12/20 USDC Colorado Page 2 of 3




                                    (303) 571-1001
                                    mnewman@kln-law.com
                                    amcnulty@kln-law.com
                                    hoh@kln-law.com

                                    ATTORNEYS FOR PLAINTIFFS




                                      2
Case 1:20-cv-02172-RM-NYW Document 21 Filed 10/12/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2020, I electronically filed the foregoing NOTICE
  OF FILING AMENDED COMPLAINT AND JURY DEMAND using the CM/ECF system,
  which will send notification of this filing to the following:

  Thomas S. Rice
  Eric Ziporin
  Jonathan N. Eddy
  SGR, LLC
  3900 East Mexico Ave, Suite 700
  Denver, CO 80210
  trice@sgrllc.com
  eziporin@sgrllc.com
  jeddy@sgrllc.com


                                             s/ Charlotte Bocquin Scull
                                             Paralegal




                                                3
